DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  


Information Disclosure Statement
The information disclosure statement filed 4/28/21 has been considered.  An initialed copy is enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 212 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
The specification lacks complete deposit information for the deposit of N. eutropha D23, having ATCC accession number PTA-121157.  Because it is not clear that the bacteria with the properties of N. eutropha D23, having ATCC accession number PTA-121157 are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the claims requires N. eutropha D23, having ATCC accession number PTA-121157, a suitable deposit for patent purposes is required.  Exact replication of N. eutropha D23, having ATCC accession number PTA-121157 is an unpredictable event. 
	Applicant's referral to the deposit of the plasmid on page 14 of the specification is an insufficient assurance that all required deposits have been made and all the conditions of 37 CFR §1.801-1.809 have been met.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	(d) the deposits will be replaced if they should become nonviable or non-replicable.
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.

		Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 67, 80, 134, 140, 168, 195 and 205 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14, 67, 80, 134, 140 and 195, the phrase "for example" or “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term "about" in claim 168 and 205 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the upper and lower limit of about is not known.

Claim Rejections - 35 USC § 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 4-6, 8-10, 14-15, 37, 38, 59, 67, 80, 89, 92, 100, 101, 105,  111, 113, 126, 134,  140, 156, 159, 160, 168, 195, 205 and 210-212  is/are rejected under 35 U.S.C. 102(a)(2) as being Whitlock et al US2020/0016216 1/16/20. 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) 

Claim 2: Whitlock et al disclose a method of treating a disorder in a veterinary subject, comprising administering to the veterinary subject an effective amount of a preparation comprising AOM, thereby treating the disorder. See page 24-27, claims 1-123.
Claim 4: Whitlock et al disclose a method of treating skin of a veterinary subject, comprising administering to the veterinary subject, an effective amount of a preparation comprising AOM, thereby treating the skin of said subject.  See [116].
Claim 5: Whitlock et al disclose a method of treating a systemic condition comprising administering to the veterinary subject, an effective amount of a preparation comprising AOM, thereby treating the disorder. See [221].
Claim 6: Whitlock et al disclose a method of regulating nitrite and/or nitric oxide in a veterinary subject, comprising administering to the veterinary subject an effective amount of a preparation comprising AOM, thereby regulating nitrite and/or nitric oxide in said subject. See page 24-27, claims 1-123.
Claim 8: Whitlock et al disclose a method of modulating a microbiome of a veterinary subject, comprising administering to the veterinary subject an effective amount of a preparation comprising AOM, thereby modulating the microbiome of said subject. See page 24-27, claims 1-123.

Claim 9: the preparation is administered topically i.e. on skin. See [5].
Claim 10: the preparation is administered orally, nasally, topically. See paragraphs 5, 6, and 116.
Claim 14: the composition is administered to healthy veterinary subject e.g.to provide a cosmetic effect. See [173].

Claim 37: the subject is a cat (feline) or dog (canine). See [87].
Claim 38: the subject is a cow, chicken, amphibian, and reptile. See [87].
Claim 59: the subject has feathers, substantially hairless (reptile). See [87]
Claim 67: the administration comprises topical application to the surface of the above animals i.e. application to skin. See [5].
Claim 80: the amount and/or frequency of administration reduces inflammation. See page 24 claims 4 and 7-9.
Claim 89: the disorder is a dermatological disorder e.g. alopecia or vitiligo. See [221].
Claim 92: the disorder is a viral, bacterial, fungal infection. See [221]
Claim 101: the disorder is a cardiac disease. See [221]
Claim 100: the disorder is anxiety. See [222]
Claim 105: said administration results in colonization of the cutaneous layer of the skin i.e. skin/the surface of the skin. See topical application at paragraph 222.
Claim 111: the administration comprises to the eye region (ocularly). See paragraph 222.
Claim 113: the composition is formulated as a tablet or capsule or enema or liquid. See [117].
Claim 126: the preparation is administered concurrently with a therapeutic. See [186].

Claim 134: Whitlock disclose a device for administration comprises clothing, collar.  See [163].
Claim 140: the preparation is administered in response to a warning sign of a skin condition e.g. itching. See [220]
Claim 159: the preparation is administered in combination with menthol. See [206].

Claim 160: the composition is administered with an anti-inflammatory agent such as nitrite. See [186].
Claim 168: the dose administered is 10^3 to 10^4 or 10^13 or 10^14 CFU or 10^11 CFU/mL. See [190].
Claim 195: the composition is administered with 50 mM disodium phosphate and 2 mM magnesium chloride 
Claim 210: the AOB is selected from Nitrosomonas, Nitrosococcus, Nitrosospira, Nitrosovibrio, Nitrosolobus and combinations thereof. See [29]
Claim 211-212: the AOB is N. eutropha ATCC PTA-121157.


Claim(s) 2, 4-6, 8-10, 14-15, 37, 38, 59, 67, 89,101, 105,  111, 113, 134,  140, 156, 159, 160, 195 and 210  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitlock, David, R (“Whitlock”) US 7,820420 10/26/2010 cited in IDS.
Claim 2: Whitlock et al disclose a method of treating a disorder in a veterinary subject, comprising administering to the veterinary subject an effective amount of a preparation comprising AOM, thereby treating the disorder. See column 14 lines 51 to 67, column 15 lines 1-60 and claim 1 and 10 at column 18.
Claim 4: Whitlock et al disclose a method of treating skin of a veterinary subject, comprising administering to the veterinary subject, an effective amount of a preparation comprising AOM, thereby treating the skin of said subject.  See column 14 lines 51 to 67, column 15 lines 1-60 and claim 1 and 10 at column 18.
Claim 5: Whitlock et al disclose a method of treating a systemic condition e.g. induced pulmonary hemorrhaging in a veterinary subject, comprising administering to the veterinary subject, an effective amount of a preparation comprising AOM, thereby 
Claim 6: Whitlock et al disclose a method of regulating nitrite and/or nitric oxide in a veterinary subject, comprising administering to the veterinary subject an effective amount of a preparation comprising AOM, thereby regulating nitrite and/or nitric oxide in said subject. See column 14 lines 51 to 67, column 15 lines 1-60 and claim 1 and 10 at column 18.
Claim 8: Whitlock et al disclose a method of modulating a microbiome of a veterinary subject, comprising administering to the veterinary subject an effective amount of a preparation comprising AOM, thereby modulating the microbiome of said subject. See column 14 lines 51 to 67, column 15 lines 1-60 and claim 1 and 10 at column 18.

Claim 9: the preparation is administered topically on skin, feather, hair, fur or scale. See column 19 claim 18.
Claim 10: the preparation is administered orally, nasally, topically. See column 14 lines 33-37.
Claim 14: the composition is administered to healthy veterinary subject that consume feed containing ammonia so that the AOM metabolizes the ammonia, thus reducing the ill effects of ambient ammonia and improve the economics of intensive animal farming. See column 14 lines 63-67.
Claim 15: the subject is in need of treatment for a disorder. See column 14 lines 51 to 67, column 15 lines 1-60 and claim 1 and 10 at column 18.
Claim 37: the subject is a cat (feline) or dog (canine). See col. 15 lines 1-5.

Claim 38: the subject is a horse (equine - hooved), pig, goat, sheep, pig, buffalo, donkey, mule, camel, llama, cow, chicken, turkey. See col. 15 lines 1-5.
Claim 59: the subject has fur, feathers, and substantially hairless (elephant). See col. 15 lines 1-5.

Claim 89: the disorder is a dermatological disorder e.g. disorder of the feet and hooves – see column 15 lines 29-32.
Claim 101: the disorder is a pulmonary disease e.g. pulmonary hemorrhage in horse. See col. 8 lines 65-66, col. 15 lines 33-52.
Claim 105: said administration results in colonization of the cutaneous layer of the skin i.e. skin/the surface of the skin. See col. 14 lines 51 to 67 and column 15 lines 1-52.

Claim 111: the administration comprises topical application to the surface of the above animals i.e. application to the hooves. See col. 14 lines 51 to 67, column 15 lines 1-5 and lines 29-32.
Claim 113: the composition is formulated as a liquid i.e. it comprises water. See col. 20 claim 39 and 43.
Claim 134: Whitlock disclose a device for administration comprises bedding, brush, clothing, collar, saddle. See column 15 line 61-67 to column 16 lines 1-17.
Claim 210: the AOB is selected from Nitrosomonas, Nitrosococcus, Nitrosospira, Nitrosovibrio, Nitrosolobus and combinations thereof. See claim 39 and 41 at column 20.

Claim 140: the preparation is administered in response to a warning sign of a skin condition i.e. all hoofed animals are subject to similar disorders of the feet and hooves. See col. 15 lines 29-32.
Claim 156: the preparation is administered with an anti-inflammatory agent such as nitrate. See col. 20 claim, 39 and 46.
Claim 159: the preparation is administered in combination with a moisturizer e.g. water, mineral oil, glycerin or in combination with sunscreen (UV absorbing agent), aloe. See col 20 claim 39 and 46.

Claim 195: the preparation comprises AOM in a buffer solution such as sodium chloride, pH buffers. See col. 20 claim, 39 and 46.

Claim(s) 2, 4-6, 8-10, 14-15, 37-38, 59, 67, 80, 89, 92, 101, 105, 111, 113, 126, 134, 140, 156, 159, 160, 168, 195, 205, and 210-212  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitlock et al. US2016/0151427 June 2016.

Claim 2: Whitlock et al disclose a method of treating a disorder e.g. a skin disorder in a veterinary subject, comprising administering to the veterinary subject an effective amount of a preparation comprising AOM, thereby treating the disorder. See abstract, paragraph 7, 8 and 81.
Claim 4: Whitlock et al disclose a method of treating skin of a veterinary subject, comprising administering to the veterinary subject, an effective amount of a preparation comprising AOM, thereby treating the skin of said subject.  See abstract, paragraph 7, 8 and 81.
Claim 5: Whitlock et al disclose a method of treating a systemic condition e.g. systemic sclerosis, diabetes type 1 in a veterinary subject, comprising administering to the veterinary subject, an effective amount of a preparation comprising AOM, thereby treating the disorder. See paragraph 383.
Claim 6: Whitlock et al disclose a method of regulating nitrite and/or nitric oxide in a veterinary subject, comprising administering to the veterinary subject an effective amount of a preparation comprising AOM, thereby regulating nitrite and/or nitric oxide in said subject. See paragraphs 296, 290 and 125.
Claim 8: Whitlock et al disclose a method of modulating a microbiome of a veterinary subject, comprising administering to the veterinary subject an effective amount of a preparation comprising AOM, thereby modulating the microbiome of said subject. See abstract, paragraph 7, 8 and 81 and paragraph 401.

Claim 10: the preparation is administered orally, nasally, topically, parenterally, respiratorilly. See [183].
Claim 14: the composition is administered to healthy veterinary subject. See paragraph 81 and 400.
Claim 15: the subject is in need of treatment for a disorder. See abstract, paragraph 7 and 8.
Claim 37: the subject is a cat (feline) or dog (canine). See [81].
Claim 38: the subject is a bird, chicken, amphibian, sheep, dog, cat, cow, pig, rat and all vertebrates that are non-human. See [81] and [299]/
Claim 59: the subject has fur, feathers, substantially hairless (amphibian, reptiles). See paragraph 81.
Claim 67: the administration comprises topical application to the surface of the above animals i.e. application to skin i.e. topical application. See paragraph 183.
Claim 80: Whitlock et al disclose an amount and/or frequency of administration to reduce inflammation locally or systemically, promote wound healing. See abstract, paragraph 7, 8-9, 344, 360, 371
Claim 89: the disorder is a dermatological disorder e.g. acne. See abstract, paragraph 7 and 8.
Claim 92: the disorder i.e. acne is associated with a bacterial infection. See abstract, paragraph 7-11.

Claim 101: the disorder is a cardiac disease. See abstract, paragraphs 7, 8-9, 360, 37.1
Claim 105: said administration results in colonization of the cutaneous layer of the skin i.e. skin/the surface of the skin (topical), gastrointestinal tract or respiratory system.  See paragraph 183 for routes of administration


Claim 113: the composition is formulated as a tablet or capsule or liquid. See para. 185.
Claim 126: the preparation is administered concurrently with a therapeutic. See paragraph 330.
Claim 134: Whitlock disclose a wearable device for administration comprises bedding or clothing. See [231,234].
Claim 140: the preparation is administered in response to a warning sign of a skin condition i.e. erythema, edema, scaling, stinging, burning or itching, non-inflammatory lesions. See [253-256]
Claim 156: the preparation is administered with an anti-inflammatory agent such as salicylic acid etc. See page 46 claim 86.
Claim 159: the preparation is administered in combination with salicylic acid, benzoyl, moisturizer, sunscreen etc. See [224-225] and page 46 claim 86.
Claim 160: the preparation is administered with an antibiotic. Seepage 46 claim 86.
Claim 168 and claim 205: the effective amount is about or greater than 10^8 to 10^14 CFU/mL. See paragraph 173-174.
Claim 195: the preparation comprises AOM in a buffer solution such as disodium phosphate, 2 mM MgCl2, 50 mM Na2HPO4. See page 46 claim 23.
Claim 210: the AOB is selected from Nitrosomonas, Nitrosococcus, Nitrosospira, Nitrosovibrio, Nitrosolobus and combinations hereof. See p. 46 claim 41.
Claim 211 and 212: the AOB is Nitrosomonas eutropha D23 PTA-121157.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 4-6, 8-10, 15, 37, 38,  59, 67,  80, 89, 105, 111, 113, 126, 140, 156, 159, 160, 168, 195, 205,  and 210-212 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9738870 (‘870). :
The ‘870 claims disclose a method of treating a disorder, treating the skin, treating a systemic condition (inflammation), regulating nitrite and/or nitric oxide and modulating a microbiome of a subject comprising administering a preparation comprising AOM wherein the AOM is N. eutropha D23 ATCC PTA-121157, nitrosomonas, nitrosococcus, Nitrosospira, nitrosocystis, nitrosobolous, nitrosovibrio, N. eutropha.
The preparation is administered topically, on face, neck, scalp, feet.
The preparation is administered with buffer comprising disodium phosphate and magnesium chloride, the composition is administered concurrently with therapeutics e.g. salicylic acid (anti-inflammatory), topical antimicrobial, and antibiotic etc. or wound care medication such as topical retinoid or topical antimicrobial
The specification paragraph 42 of the ‘870 specification defines subject to include non-human animal, livestock or companion animal wherein non-human animal is needed as birds, chickens, amphibians, reptile, sheep, dog, cat, cow, pig, rat.
The preparation reduces inflammation and the disorder is acne.
Since the preparation of bacteria is administered to the skin, said administration will also result in colonization of the cutaneous layer of skin i.e. the skin.
The preparation is formulated as a liquid i.e. buffer solution and is administered in response to a trigger such as erythema or itching.
Regarding the concentration of bacteria in the composition (claim 168 and 205): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 


Claims 2, 4-6, 8-10, 15, 37, 38,  59, 67,  80, 89, 105, 111, 113, 126, 140, 156, 159, 160, 168, 195, 205,  and 210-212 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,017,731 (‘731). :
The ‘731 claims disclose a method of treating a disorder, treating the skin, treating a systemic condition (inflammation), regulating nitrite and/or nitric oxide and modulating a microbiome of a subject comprising administering a preparation comprising AOM wherein the AOM is N. eutropha D23 ATCC PTA-121157, nitrosomonas, nitrosococcus, Nitrosospira, nitrosocystis, nitrosobolous, nitrosovibrio, N. eutropha.
The preparation is administered topically, on face, neck, scalp, feet.
The preparation is administered with buffer comprising disodium phosphate and magnesium chloride, the composition is administered concurrently with therapeutics e.g. corticosteroid (anti-inflammatory), light therapy, systemic immunosuppressant.
The specification  of the ‘371 specification defines subject to include non-human animal, livestock or companion animal wherein non-human animal is needed as birds, chickens, amphibians, reptile, sheep, dog, cat, cow, pig, rat.
The preparation reduces inflammation and the disorder is eczema
Since the preparation of bacteria is administered to the skin, said administration will also result in colonization of the cutaneous layer of skin i.e. the skin.
The preparation is formulated as a liquid i.e. buffer solution and is administered in response to a trigger such as erythema or itching.
Regarding the concentration of bacteria in the composition (claim 168 and 205): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 

Claims 2, 4-6, 8-10, 15, 37, 38,  59, 67,  80, 89, 105, 111, 113, 126, 140, 156, 159, 160, 168, 195, 205,  and 210-212 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,131871 (‘871). Although the claims at issue are not identical, they are not patentably distinct from each other because:

The preparation is administered topically, on face, neck, scalp, feet.
The preparation is administered with buffer comprising disodium phosphate and magnesium chloride, the composition is administered concurrently with therapeutics e.g. Anti-histamine (anti-inflammatory), light therapy, antibiotic
The specification  of the ‘871 specification defines subject to include non-human animal, livestock or companion animal wherein non-human animal is needed as birds, chickens, amphibians, reptile, sheep, dog, cat, cow, pig, rat.
The preparation reduces inflammation and the disorder is rosacea.
Since the preparation of bacteria is administered to the skin, said administration will also result in colonization of the cutaneous layer of skin i.e. the skin.
The preparation is formulated as a liquid i.e. buffer solution and is administered in response to a trigger such as erythema or itching.
Regarding the concentration of bacteria in the composition (claim 168 and 205): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 

Claim 2, 4-6, 8-10, 15, 37, 38,  59, 67,  80, 89, 92, 105, 111, 113, 126, 140, 156, 168, 195, 205,  and 210-212 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 10, 12, 19-23, 28, 32-33, 38-39, 53, 55, 69, 80-81, 96, 107, 113-115, 119 of copending Application No. 16631769 (‘769) Although the claims at issue are not identical, they are not patentably distinct from each other because:

The preparation is administered topically, on the eye region
The preparation is administered with buffer comprising disodium phosphate and magnesium chloride, the composition is administered concurrently with therapeutics e.g. anti-inflammatory agent.
The specification  of the ‘769 specification defines subject to include non-human animal, livestock or companion animal wherein non-human animal is needed as birds, chickens, amphibians, reptile, sheep, dog, cat, cow, pig, rat.
The preparation reduces inflammation and the disorder is an eye disorder 
Since the preparation of bacteria is administered to the skin tissue, said administration will also result in colonization of the cutaneous layer of skin i.e. the skin.
The preparation is formulated as a liquid i.e. buffer solution and is administered in response to a trigger such as vertigo, swimmer’s ear.
The ear disorder comprises an inflammatory condition, bacterial, viral or fungal infection.
The ‘769 claims disclose the CFU in the preparation as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Status of the Claims
Claims 2,4-6,8-10,14-15,37-38,59,67,80,89,92,100-101,105,111,113,126,134,140,156,159-160,168,195, 205 and 210-212 are rejected.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645